In a proceeding, inter alia, to invalidate the September 23, 1998, organizational meeting of the County Committee of the Independence Party, the petitioners appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (D’Emilio, J.), dated September 2, 1999, which granted the respondents’ motion to dismiss the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The proceeding was properly dismissed for failure to join a necessary party (see, CPLR 1001 [a]; Matter of Schaffer v Withers, 186 AD2d 836; Matter of Rizzo v Withers, 158 AD2d 497; Matter of Oberle v Caracappa, 133 AD2d 241; Matter of Curcio v Wolf, 133 AD2d 188).
In light of this determination, we need not reach the petitioners’ remaining contentions. Santucci, J. P., Joy, Fried-mann and Goldstein, JJ., concur.